972 F.2d 341
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harry L. RIZER, Plaintiff-Appellant,v.Harry GILLESPIE, Lieutenant Colonel;  R. P. Lohr, Major;Tony LeeMasters, Sergeant;  C.O.I. Yoho;  C.O.I. Coleman;C.O.I. Kissner;  Ox Clutter, Lieutenant Colonel;  Manfred G.Holland, Ex-Warden;  A. V. Dodrill, Commissioner of WestVirginia Department of Corrections, Defendants-Appellees.
No. 91-7709.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1992Decided:  August 3, 1992

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Frederick P. Stamp, Jr., District Judge.  (CA-86-38-E-S)
Harry L. Rizer, Appellant Pro Se.
Jan L. Fox, Office of The Attorney General of West Virginia, Charleston, West Virginia, for Appellees.
N.D.W.Va.
Affirmed.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
In this action under 42 U.S.C. § 1983 (1988), Harry L. Rizer appeals from the district court's order denying Rizer's Motion for a New Trial following a jury verdict finding no liability on the part of defendants Gillespie, Lohr, LeMasters, Coleman, Kissner and Holland.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Rizer v. Gillespie, No. CA-86-38-E-S (N.D.W. Va.  Sept. 26, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 A directed verdict was previously granted to defendants Dodrill, Yoho, and Clutter